NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 15 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

In the Matter of: TV, LLC, A California          No. 12-56445
Limited Liability Company,
                                                 D.C. No. 2:12-cv-02222-PA
              Debtor,

                                                 MEMORANDUM*
CITY OF EL MONTE, for itself and as
successor-in-interest to the El Monte
Community Redevelopment Agency,

              Appellant,

  v.

ISAAC ZFATY and ZFATY BURNS,

              Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted December 11, 2014**
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SILVERMAN, BEA, and CHRISTEN, Circuit Judges.

      The bankruptcy court denied the City of El Monte’s motion for an order to

show cause why Isaac Zfaty and his firm should not be held in contempt and

sanctioned. The district court affirmed that decision. We affirm.

      The parties do not dispute that El Monte filed the subject motion seeking

sanctions for conduct that allegedly occurred in the course of a Title 11 bankruptcy

case. The bankruptcy court had authority to rule on the motion because it had

authority to sanction attorneys who appear before it. See Price v. Lehtinen (In re

Lehtinen), 564 F.3d 1052, 1058–59 (9th Cir. 2009). It committed no abuse of

discretion by denying the motion without a hearing. See Bankr. C.D. Cal. R. 9020-

1(d)(2) (“No hearing on the motion for issuance of the order to show cause will be

held unless the court so orders.”); 9020-1(d)(3) (“If the motion for order to show

cause is granted without a hearing, the court will issue and forward to the moving

party the order to show cause setting the date and time of the hearing on why the

party should not be held in contempt.”). Further, the record supports the

bankruptcy court’s determination that El Monte provided “no evidence whatsoever

that Zfaty forged anyone’s signature to any document filed . . . or that Zfaty

knowingly made any false representations.” Any error in its failure to rule on El

Monte’s evidentiary objections to Zfaty’s declaration was harmless.


                                          2
      In his answering brief, Zfaty asks that we sanction El Monte for filing a

frivolous appeal under Federal Rule of Appellate Procedure 38. But the rule

requires the requesting party to provide notice through “a separately filed motion.”

Fed. R. App. P. 38 & advisory committee’s notes; see also Gabor v. Frazer, 78

F.3d 459, 459–60 (9th Cir. 1996). Zfaty has filed no such motion. We therefore

deny the request without prejudice.

AFFIRMED.




                                         3